Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 9th day of January, 2015 (the “Effective Date”), by and between UT CANCER
INSTITUTE BUILDING, L.P. (“Seller”), a Georgia limited partnership, CHP
PARTNERS, LP, (“Purchaser”), a Delaware limited partnership, and FIRST AMERICAN
TITLE INSURANCE COMPANY (“Escrow Agent”).

RECITALS

A. Seller is the current Lessee and University Health System, Inc. is the
current Lessor under that certain Ground Sublease, effectively dated July 1,
2011, as modified by that certain First Amendment to Ground Sublease, dated as
of December 12, 2012 (as so modified, the “Sublease”).

B. Seller is the current owner of the MOB Property (as hereinafter defined).

C. Seller agrees to sell the MOB Property to Purchaser, and Purchaser hereby
agrees to purchase the MOB Property from Seller, each upon and subject to the
terms and conditions of this Agreement.

THEREFORE, in consideration of the terms and conditions contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, Purchaser and Escrow Agent
agree as follows:

1. PURCHASE AND SALE OF PROPERTY

1.1 MOB Property. Subject to the terms and conditions of this Agreement, Seller
shall sell and convey and Purchaser shall purchase the following described
property (all of which is hereinafter collectively referred to as the “MOB
Property”):

1.1.1 Land. Seller’s leasehold estate created by the Sublease in the Land
described in Schedule 1.1.1 attached hereto and incorporated herein (the
“Land”).

1.1.2 Improvements. All of Seller’s right, title and interest whether arising
under the Sublease or otherwise in and to the Improvements. “Improvements”
means, collectively, all buildings, structures, fixtures and improvements on the
Land, including, without limitation, any and all plumbing, air conditioning,
heating, ventilating, mechanical, electrical and other utility systems, parking
facilities, parking equipment, landscaping, roadways, sidewalks, security
devices, signs and light fixtures (the Land and Improvements, collectively,
shall be referred to herein as the “Premises”).

1.1.3 Tangible Personal Property. All furniture, furnishings, fixtures,
equipment, machinery, maintenance equipment, tools, parts, recreational
equipment, carpeting, window treatments, stationery and other office supplies
and other tangible personal property of every kind situated in, on, over and
under the Premises or used in connection therewith, owned by Seller or in which
Seller otherwise has an interest and which is not owned by tenant or subtenants
under the Leases, together with all replacements and substitutions therefor (the
“Tangible Personal Property”), including but not limited to those items set
forth on Schedule 1.1.3 attached hereto and incorporated herein.

1.1.4 Leases and Contracts. All of Seller’s right, title and interest in and to
the Leases and Contracts (as such terms are hereinafter defined).



--------------------------------------------------------------------------------

1.1.5 Intangibles. All transferable warranties or guaranties issued in
connection with the Improvements or Tangible Personal Property, and any other
intangible personal property owned by Seller or in which Seller otherwise has an
interest, and used exclusively in connection with the Premises or the business
transacted thereon (collectively, the “Intangible Personal Property”),
including, without limitation, to the extent assignable, all land use
entitlements, development rights, licenses, permits, authorizations, names,
telephone exchange numbers and intellectual property, if any.

Notwithstanding anything to the contrary set forth above or otherwise contained
herein, the MOB Property expressly excludes (i) all tangible personal property
owned by tenants or other users or occupants of the Premises (other than
Seller), (ii) all rights with respect to any refund of taxes applicable to any
period prior to the Closing Date (as defined herein), (iii) any reserve or
escrow deposits held in connection with the Loan, and (iv) any cash held by
Seller [other than any cash security deposits under Leases which shall be
transferred to Purchaser] (the “Excluded Assets’).

1.1.6 Property Files. All files relating to the general operation of the MOB
Property, including all files related to Leases and Contracts, held by Seller or
Meadows & Ohly, LLC.

1.2 Retained Liabilities. At Closing, Seller shall retain all Liabilities for,
and Purchaser shall not have any obligation or liability concerning any of the
following, except to the extent Purchaser accepts a credit for the same at
Closing:

1.2.1 Matters Arising Prior to Closing Date. Any liabilities under any Leases
and Contracts pertaining to a period prior to the Closing Date, including,
without limitation, the liability for the payment of any amounts due and payable
or accrued but not yet due and payable prior to the Closing Date under any
Leases and Contracts other than any liabilities for Tenant Inducement Costs and
leasing commissions which shall be treated as provided in Section 6.3.2.3; and

1.2.2 Taxes and Assessments. The payment of all taxes and assessments due and
payable or accrued but not yet paid prior to the Closing Date, except to the
extent Purchaser has received a credit for such taxes and assessments under
Section 6.3.2 or has assumed the obligation to pay such taxes as provided in
Section 6.5; and

1.2.3 Employment Matters. The employment and employment benefits of employees,
if any, of Seller including the payment of any compensation, accrued paid time
off, sick time, personal days and any amounts accrued under any employee benefit
or welfare plan of Seller; and

1.2.4 Personal Injury; Property Damage. Any claim for personal injury or
property damage to a person which is based on any event which occurred at the
MOB Property prior to the Closing Date; and

1.2.5 Excluded Assets. Any Liability associated with any of the items
constituting Excluded Assets; and

1.2.6 Environmental Matters. Any damages (including costs of cleanup,
containment or other remediation) arising from or in connection with any
environmental health or safety liabilities arising out of or relating to (i) the
ownership or operation by any person at any time on or prior to the Closing Date
of any of the MOB Property, or (ii) any bodily injury (including illness,
disability and death, regardless of when any bodily injury occurred, was
incurred or manifested itself), personal injury, property damage (including
trespass, nuisance, wrongful eviction and deprivation of the use of real
property) or other damage of or to any person or any assets in any way arising
from or allegedly arising from any hazardous activity conducted by any person
with respect to any of the MOB Property, that was

 

2



--------------------------------------------------------------------------------

present or suspected to be present on or before the Closing Date on or at the
MOB Property or any portion thereof (or present or suspected to be present on
any other property, if such Hazardous Material emanated or allegedly emanated
from any property and was present or suspected to be present on any portion of
the MOB Property, on or prior to the Closing Date), or was released or allegedly
released by any person on, at, or about the MOB Property at any time on or prior
to the Closing Date; and

1.2.7 Litigation. Any actual, pending or threatened litigation with respect to
the MOB Property or arising from acts or omissions committed or alleged to have
been committed at or related to the MOB Property on or before the Closing Date
(collectively, all items contained in this Section 1.2 being the “Retained
Liabilities”). The rights and obligations of the Parties under this Section 1.2
shall survive the Closing.

1.3 Seller’s Reserved Rights. Seller and Purchaser acknowledge that Seller may
have certain claims for reimbursement or indemnification with respect to the
Retained Liabilities under the Sublease, Leases and Contracts to be assigned to
Purchaser pursuant to this Agreement. Seller and Purchaser further acknowledge
that Seller expressly retains its rights under the Sublease, Leases and
Contracts any right to receive reimbursement or indemnification with respect to
any Retained Liabilities against the other party to the Sublease, Leases and
Contracts. Seller shall have the right to make any demand or bring any action
for such reimbursement or indemnification in its own name and Purchaser agrees
to reasonably cooperate, at no expense to Purchaser, in any such demand or
action if requested by Seller. The rights and obligations of the parties under
this Section 1.3 shall survive the Closing.

2. PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller for
the MOB Property shall be Thirty-Three Million Six Hundred Sixty Thousand and
No/100 Dollars ($33,660,000.00) (the “Purchase Price”). At Closing (as
hereinafter defined), Purchaser shall pay to Seller the Purchase Price by
federal funds wire transferred to the Escrow Agent, subject, however, to such
adjustments as are required by this Agreement.

3. EARNEST MONEY

3.1 Amount; Terms. Purchaser shall deliver to the Escrow Agent within two
(2) business days after the Effective Date, the sum of Five Hundred Thousand and
No/100 Dollars ($500,00.00) by wire transfer (as the same may be increased
hereunder, the “Earnest Money”) to be placed in an interest bearing account,
which interest shall be included as part of the Earnest Money. Provided it has
not terminated this Agreement prior to the expiration of the Inspection Period,
within two (2) Business Days after the expiration of the Inspection Period,
Purchaser will increase the Earnest Money by an additional Five Hundred Thousand
and No/100 Dollars ($500,000.00) so that the total amount of the Earnest Money
equals One Million and No/100 Dollars ($1,000,000.00). In the event Purchaser
fails to deposit the Earnest Money with the Escrow Agent, Seller’s sole remedy
shall be to terminate this Agreement. If the sale of the Property is consummated
pursuant to the terms of this Agreement, the Earnest Money shall be paid by
Escrow Agent to Seller at Closing and applied as a credit to Purchaser’s account
for payment of the Purchase Price. If Purchaser terminates this Agreement in
accordance with any right to terminate granted by this Agreement, or if Seller
is in default under this Agreement, the Earnest Money shall be immediately
returned by Escrow Agent to Purchaser, and Purchaser shall have no further
obligations hereunder.

 

3



--------------------------------------------------------------------------------

4. OPERATION OF PROPERTY THROUGH CLOSING

From the Effective Date through the Closing Date:

4.1 Operations. Seller shall manage, maintain and operate the MOB Property in
accordance with existing business practices and keep the Premises and the
Tangible Personal Property in good condition and repair, ordinary wear and tear
excepted, but in no event shall Seller be obligated to make any capital repairs,
replacements or improvements. Seller will not make any change in its normal and
customary billing and collection practices.

4.2 Transfer. Seller shall not offer to sell, or sell, mortgage, pledge,
hypothecate or otherwise transfer or dispose of all or any part of the MOB
Property or any interest therein, nor shall Seller initiate, consent to, approve
or otherwise take any action with respect to zoning, tax assessment or any other
governmental rules or regulations presently applicable to all or any part of the
MOB Property.

4.3 Leases and Contracts. Without the prior written consent of Purchaser, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the MOB
Property, except that Seller may enter into any service, maintenance or repair
contract in the ordinary course of business provided such contract terminates on
or prior to the Closing Date. If Purchaser does not respond in writing to
Seller’s request for approval or disapproval of any such action within ten
(10) Business Days after Purchaser’s receipt of Seller’s request, Purchaser
shall be conclusively deemed to have approved of such action. Purchaser hereby
agrees that all such requests by Seller shall be directed to the attention of:

CHP Partners, LP

450 South Orange Avenue

Orlando, Florida 32801

Attn: Jeff Sirolly, Esq. and James Schmid

Notwithstanding the foregoing, Seller may take any of the foregoing actions to
the extent such actions are mandatory (for example, a Lease renewal pursuant to
the exercise of an existing option right) without Purchaser’s consent; provided,
however, that to the extent any of the economic terms of such mandatory
agreements are discretionary and not explicit, such terms shall be subject to
Purchaser’s prior written consent, which will not be unreasonably withheld or
delayed. Any new lease or lease amendment which Seller is permitted to enter
into hereunder and does enter into shall be deemed a “Lease” for purposes of
this Agreement (as defined in Section 7.1.4 hereof), and any new contract or
contract amendment which Seller is permitted to enter into hereunder and does
enter into shall be deemed a “Contract” for purposes of this Agreement (as such
term is defined in Section 7.1.6 hereof).

On or before the expiration of the Inspection Period, Purchaser shall notify
Seller in writing if Purchaser elects to assume at Closing any of the Contracts
(the “Assumed Contracts”). Any Contracts which are not Assumed Contracts shall
be effectively terminated by Seller on or before the Closing Date, and Seller
shall be responsible for all termination fees or penalties and all sums due
under such terminated Contracts prior to the Closing Date. The parties
acknowledge that any existing property management agreement will not be assumed
by Purchaser.

4.4 Insurance. Seller shall maintain in full force and effect its existing
insurance coverages on the MOB Property.

4.5 Notices. Seller shall provide to Purchaser, promptly upon the receipt
thereof, copies of all notices (as opposed to mere correspondence in the
ordinary course) received from any governmental or quasi-governmental agency,
insurance company, tenant or subtenant under any of the Leases or any other
party to any agreement binding on Seller or the MOB Property which will bind
Purchaser, or relating to or affecting the MOB Property.

 

4



--------------------------------------------------------------------------------

5. STATUS OF TITLE TO PROPERTY

5.1 State of Title.

At Closing, Seller shall convey to Purchaser the MOB Property, subject only to:
(i) those covenants, conditions and restrictions of record which are reviewed
and approved by Purchaser pursuant to Section 5.3 below, (ii) ad valorem taxes
and special assessments not yet due and payable with respect to the MOB
Property, (iii) the Leases, and (iv) the Sublease (collectively “Permitted
Exceptions”).

5.2 Preliminary Evidence of Title.

5.2.1 Title Commitment. Seller shall deliver to Purchaser within five
(5) Business Days from and after the Effective Date Seller’s current title
insurance policy on the Property. Thereafter, Purchaser shall obtain a current
commitment for a leasehold owner’s title insurance policy (the “Title
Commitment”), in the amount of the Purchase Price, issued by a national title
insurer selected by Purchaser (the “Title Insurer”).

5.2.2 Survey. Seller shall deliver to Purchaser within five (5) Business Days
from and after the Effective Date a copy of the most recent survey of the
Premises heretofore obtained by Seller (the “Survey”). Purchaser shall have the
right to either update the Survey or to cause a new survey of the MOB Property
to be prepared by a surveyor selected by Purchaser prior to the expiration of
the Inspection Period (as defined in Section 9.1.1 hereof).

5.3 Defects. If the Title Commitment (or any revision or update thereof) or
Survey (or any replacement, revision or update thereof obtained by Purchaser
prior to the expiration of the Investigation Period) discloses exceptions to
title which are objectionable to Purchaser (a “Defect”), Purchaser shall so
notify Seller prior to the expiration of the Investigation Period. Seller shall
have fifteen (15) calendar days from the date of Seller’s receipt of such
Purchaser notice to deliver to Purchaser written notice specifying which
Defect(s) Seller elects to cure and which Defect(s) Seller elects not to cure.
Upon receipt of a notice from Seller that Seller elects not to cure any Defect,
Purchaser shall have five (5) business days to deliver to Seller Purchaser’s
written notice of its election to either (i) terminate this Agreement, in which
event this Agreement, without further action of the parties, shall become null
and void and neither party shall have any further rights or obligations under
this Agreement except for those obligations which expressly survive termination
of this Agreement, or (ii) consummate the Closing and accept title to the MOB
Property subject to all such exceptions to title (in which event, all such
exceptions to title shall be deemed approved by Purchaser and shall be
“Permitted Exceptions”). If Purchaser fails to make either such election with
five (5) business days of Seller’s notice, Purchaser shall be deemed to have
elected option (ii). For each Defect Seller has elected to cure, Seller shall
have such Defect corrected prior to Closing. Notwithstanding the foregoing,
Seller shall cure (by causing the same to be released at or prior to Closing)
any Defects relating to (i) any security instruments securing the Loan, (ii) any
liens or other matters created by or through Seller in violation of this
Agreement, and (iii) any judgments against Seller affecting the MOB Property;
and failure to cure any such Defects shall constitute a default by Seller
hereunder, and, notwithstanding any other provision of this Agreement, Purchaser
shall have the right to apply all or part of the Purchase Price to payment in
full of the Defects set forth in this sentence.

5.4 Additional Defects.

From and after the date of the Title Commitment, Purchaser may from time to time
make further examinations of the title to the Property and update the Survey,
and Purchaser may object to any matters

 

5



--------------------------------------------------------------------------------

of title first appearing of record after the effective date of such Title
Commitment by giving Seller written notice of any such defects or objections.
Seller shall thereafter have until the Closing Date (or such longer period as
Purchaser, in its sole discretion, consents to in writing) in which to cure or
terminate any such defect or objection. If Seller is unable or refuses to remove
or cure such additional title objections, then Purchaser shall be entitled to
exercise the same rights enumerated in Section 5.3 hereof.

6. CLOSING

6.1.1 Closing Date. The “Closing” of the transaction contemplated by this
Agreement (that is, the payment of the Purchase Price, the transfer of title to
the MOB Property, and the satisfaction of all other terms and conditions of this
Agreement) shall occur on February 20, 2015, or at such earlier date upon
written notice from Purchaser to Seller not less than ten (10) Business Days
prior to the intended Closing Date. The Closing shall occur through an escrow
with Escrow Agent under which all monies and documents required to be delivered
hereunder shall be deposited in escrow in accordance with reasonable and
customary closing escrow instructions delivered jointly or separately by Seller
and Purchaser. The “Closing Date” shall be the date of Closing. If the Closing
Date falls on a Saturday, Sunday or legal holiday, the Closing Date shall be the
next Business Day (as hereinafter defined). The term “Business Day” shall mean
any day, exclusive of Saturdays or Sundays, on which Escrow Agent is open for
business.

6.1.2 Intentionally Omitted.

6.2 Closing Documents.

6.2.1 Seller. On the Closing Date, Seller shall deliver to Purchaser each of the
following (duly executed by Seller or Meadows & Ohly, LLC, if applicable):

6.2.1.1 an assignment of the Sublease containing a special or a limited warranty
of title, subject only to the Permitted Exceptions, sufficient to transfer and
convey to Purchaser the leasehold estate as required by this Agreement, and
otherwise in a form acceptable to the Title Insurer for purposes of issuing the
Title Policy (as hereafter defined), in the form set forth in Schedule 6.2.1.1
hereof (the “Assignment of Sublease”) and a quitclaim deed that incorporates the
legal description of the MOB Property prepared pursuant to the Survey (as
updated or revised by Purchaser);

6.2.1.2 two counterparts of a bill of sale, in the form of Schedule 6.2.1.2
attached hereto and incorporated herein by reference;

6.2.1.3 a letter to each of the tenants under the Leases (as defined in
Section 7.1.4), in the form of Schedule 6.2.1.3 attached hereto and incorporated
herein by reference;

6.2.1.4 a letter to each of the other parties to the Contracts (as defined in
Section 7.1.6), in the form of Schedule 6.2.1.4 attached hereto and incorporated
herein by reference;

6.2.1.5 any and all affidavits, undertakings, certificates or other documents
customarily required by the Title Insurer in order to cause it to issue the
Title Policy;

 

6



--------------------------------------------------------------------------------

6.2.1.6 two counterparts of an assignment of the Leases and security deposits,
in the form of Schedule 6.2.1.6 attached hereto and incorporated herein by
reference (the “Assignment of Leases”);

6.2.1.7 two counterparts of an assignment of all contracts which Purchaser has
elected to assume in the form of Schedule 6.2.1.7 attached hereto and
incorporated herein by reference (the “Assignment of Contracts”);

6.2.1.8 two counterparts of an assignment of the Intangible Personal Property,
in the form of Schedule 6.2.1.8 attached hereto and incorporated herein by
reference (the “Assignment of Intangibles”);

6.2.1.9 an updated rent roll (the “Rent Roll”) in the form of Schedule 7.1.4
attached hereto and incorporated herein by reference, certified by Seller as
being true, accurate and complete as of Closing, including without limitation,
(i) a schedule of all past-due but uncollected rent and other sums owed by
tenants, (ii) current rental rates and rent steps, (iii) escalations,
(iv) security deposits, (v) unit number; (vi) name of tenant; (vii) the date
through which the tenant’s rental is paid; (viii) the expiration date of such
tenant’s lease; (ix) renewal options, if any; and (x) outstanding tenant
improvement allowances;

6.2.1.10 all original Leases and amendments thereto (or if unavailable, copies
thereof) certified by Seller as being (i) true, accurate, and complete as of
Closing; and (ii) the entirety of the Leases affecting the Premises as of
Closing;

6.2.1.11 all original Assumed Contracts (or if unavailable, copies thereof),
certified by Seller as being (i) true, accurate, and complete as of Closing; and
(ii) the entirety of the Assumed Contracts relating to the MOB Property as of
Closing;

6.2.1.12 any and all documentation or items constituting Intangible Personal
Property in the possession or control of Seller (or its agents);

6.2.1.13 all original Estoppel Certificates (as hereinafter defined) in the form
of Schedule 9.1.5 attached hereto and incorporated herein by reference received
by Seller;

6.2.1.14 to the extent in the possession or control of Seller (or its agents),
all keys and passcards for the Premises, with identification of the lock to
which each such item relates;

6.2.1.15 Seller’s affidavit stating, under penalty of perjury, Seller’s U.S.
taxpayer identification number and that Seller is not a foreign person within
the meaning of Section 1445 of the Internal Revenue Code (and any similar
affidavit that may be required under state law);

6.2.1.16 assignments of all non-cash security deposits under the Leases and all
other related documents as are sufficient to enable Purchaser to convert the
same into cash upon complying with the terms thereof;

6.2.1.17 a lien waiver and release from all real estate brokers, if any,
employed by Seller in connection with the transaction contemplated by this
Agreement;

 

7



--------------------------------------------------------------------------------

6.2.1.18 certified copies of the resolution of the members of the general
partner of Seller authorizing the transaction contemplated hereby, as well as an
incumbency certificate for the individuals executing the closing documents on
behalf of Seller, together with a certificate of existence and certified
organizational documents of Seller and its general partner;

6.2.1.19 evidence of approval of the required number of limited partners of
Seller as contemplated by Section 9.3.1 below;

6.2.1.20 Seller’s Reaffirmation and Re-certification as described in
Section 7.4;

6.2.1.21 all other documents reasonably and customarily required in order to
perfect the conveyance, transfer and assignment of the MOB Property to
Purchaser;

6.2.1.22 an original Ground Lessor Estoppel (as defined in Section 9.1.8;

6.2.1.23 three counterparts of the Holdback Escrow Agreement in the form
attached hereto as Schedule 6.2.1.23 (the “Holdback Escrow Agreement”); and

6.2.1.24 two counterparts of a management agreement for the MOB Property between
Meadows & Ohly, LLC, as manager, and Purchaser or Purchaser’s affiliate, as
owner in the form attached hereto as Schedule 6.2.1.24 (the “MOB Management
Agreement”).

6.2.2 Purchaser. On the Closing Date, Purchaser shall deliver or cause to be
delivered to Seller at Closing each of the following (duly executed by
Purchaser, if applicable):

6.2.2.1 the Purchase Price;

6.2.2.2 two counterparts of the Assignment of Leases;

6.2.2.3 two counterparts of the Assignment of Contracts;

6.2.2.4 two counterparts of the Assignment of Intangibles;

6.2.2.5 a lien waiver and release from all real estate brokers, if any, employed
by Purchaser in connection with the transaction contemplated by this Agreement;

6.2.2.6 three counterparts of the Holdback Escrow Agreement;

6.2.2.7 two counterparts of the MOB Management Agreement.

6.2.2.8 if Purchaser is a corporation or limited liability company, certified
copies of the corporate or member resolution of Purchaser authorizing the
transaction contemplated hereby, as well as an incumbency certificate for the
individuals executing the closing documents on behalf of Purchaser, together
with a certificate of existence and certified articles of incorporation or
organization, as the case may be, and in the case of a limited liability
company, Purchaser’s operating agreement;

6.2.2.9 all other documents reasonably and customarily required in order to
effect the conveyance, transfer and assignment of the MOB Property to Purchaser.

 

8



--------------------------------------------------------------------------------

6.2.3 Joint. On the Closing Date, Purchaser and Seller shall each deliver to the
other duly executed counterparts of (i) a closing statement (to be prepared by
Title Company and approved by Seller and Purchaser), and (ii) any transfer tax
declarations, change of ownership forms of other similar instruments as may be
required by law.

6.3 Credits and Prorations.

6.3.1 Prorations. The following shall be apportioned with respect to the MOB
Property, based on the number of days Seller and Purchaser each own the MOB
Property in the year and month in which the Closing occurs, as of 12:01 a.m.
Eastern Standard Time on the Closing Date, as if Purchaser were vested with
title to the MOB Property during the entire day of Closing:

6.3.1.1 Rentals (as hereinafter defined), revenues, and other income, if any,
from the MOB Property, and taxes, assessments, and other expenses, if any,
affecting the MOB Property;

6.3.1.2 taxes and assessments (including, without limitation, personal property
taxes on the Personal Property and sewer charges), if any, levied against the
MOB Property;

6.3.1.3 prepayments and accrued amounts prepaid or owing under any Assumed
Contracts relating to the MOB Property;

6.3.1.4 gas, electricity and all other expenses incurred in operating the MOB
Property that Seller customarily pays, and any other costs incurred by Seller in
the ordinary course of business or the management and operation of the MOB
Property, such charges to be apportioned at Closing on the basis of the most
recent meter reading occurring prior to Closing (which Seller shall cause to be
read not more than two (2) days prior to Closing) or, if unmetered, on the basis
of a current bill for each such utility;

6.3.1.5 ground rental payable under the Sublease; and

6.3.1.6 all other expenses pertaining to the MOB Property (other than insurance
premiums which shall not be prorated).

6.3.2 Method of Prorations. Notwithstanding anything contained in the foregoing
provisions:

6.3.2.1 at Closing, (A) Seller shall credit to the account of Purchaser the
amount of all security deposits (together with interest required to be paid
thereon) held or required to be held by Seller under the Leases; (B) Purchaser
shall credit to the account of Seller all refundable cash or other deposits
posted with utility companies serving the Premises which are duly assigned to
Purchaser at Closing; and (C) Seller shall credit to Purchaser any and all
prepaid Rentals, along with any prepaid monthly rent applicable to the period on
or subsequent to the Closing Date (“Prepaid Rentals”);

 

9



--------------------------------------------------------------------------------

6.3.2.2 Real property ad valorem taxes applicable to the MOB Property for the
calendar year in which the Closing occurs, if any, shall be prorated as of the
Closing Date between Seller and Purchaser, and said proration will be based upon
the most recently available tax information and valuation with respect to the
MOB Property or upon the actual tax bills if they have been prepared and issued.
Purchaser and Seller shall make adjustments between themselves post-Closing, if
necessary, based on the actual tax bills for the MOB Property, to correct the
proration of taxes at Closing within thirty (30) days of the issuance of final
tax bills. Except as otherwise provided in Section 6.5, Seller shall be
responsible for all charges or assessments incurred against the MOB Property up
to and including the Closing Date.

6.3.2.3 Seller shall be responsible for the payment of, or providing Purchaser
with a credit against the Purchase Price equal to, all Tenant Inducement Costs
(as hereinafter defined) and leasing commissions which are set forth in a Lease
existing as of the date hereof, and pursuant to the applicable Lease are not
payable prior to the Closing Date. With respect to Tenant Inducement Costs or
leasing commissions relating to Leases, or any modification, amendment,
restatement or renewal thereto, entered into after the date hereof with
Purchaser’s consent in accordance with Section 4.3 hereof (hereinafter referred
to as a “New Lease”), Seller and Purchaser agree that such costs and commissions
shall be prorated over the term of any New Lease with Seller being responsible
for a portion of such costs and commissions based on the ratio of base rent
payments received by Seller through the Closing Date to the total base rent
payable over the term of the particular New Lease. If, as of the Closing Date,
Seller shall have paid any Tenant Inducement Costs or leasing commissions for
which Purchaser is responsible pursuant to the forgoing provisions, Purchaser
shall reimburse Seller therefor at Closing. If, as of the Closing Date, Seller
shall not have paid any Tenant Inducement Costs or leasing commissions for which
Seller is responsible, Purchaser shall receive a credit at Closing in such
amounts. For purposes hereof, the term “Tenant Inducement Costs” shall mean any
payments required under a Lease to be paid by the landlord thereunder to or for
the benefit of the tenant thereunder which is in the nature of a tenant
inducement, including specifically, without limitation, tenant improvement
costs, lease buyout costs, moving, design and refurbishment allowances. The term
“Tenant Inducement Costs” shall not include legal fees or loss of income
resulting from any free rental period; it being agreed that Seller shall bear
the loss resulting from any free rental period occurring prior to the Closing
Date and that Purchaser shall bear such loss from any free rental period
occurring after the Closing Date.

6.3.2.4 Purchaser shall receive all Rentals accruing on and after the Closing
Date, and Seller shall receive all Rentals accruing prior to the Closing Date.
For purposes herein, “Rentals” shall mean non-delinquent rent, including fixed
monthly rentals, additional rentals, and all other sums and charges payable by
the tenants under the Leases. Any and all Rentals collected by Seller after
Closing attributable to periods from and after the Closing Date shall be
promptly remitted to Purchaser. Rentals are “delinquent” when payment thereof is
due prior to but has not been made by the Closing Date (the “Delinquent
Rentals”). Delinquent Rentals collected by Seller and Purchaser after the
Closing Date shall be delivered by the recipient as follows: Within fifteen
(15) days after the receipt thereof, Seller and Purchaser agree that all
Delinquent Rentals received by Seller or Purchaser shall be applied first to
then current Rentals, and then to Delinquent Rentals, in inverse order of
maturity. At Closing, Seller shall deliver to Purchaser a schedule of all past
due but uncollected rent and other sums owed by tenants, and Purchaser shall
include the amount of such rent and other sums in the first bills thereafter
submitted to the tenants in question after the Closing, and shall continue to do
so for six (6) months thereafter. Percentage rent attributable to revenues or
sales at the Premises for the year in which Closing occurs, if any, shall be
prorated on a straight line basis for the year in which Closing occurs based on
the number of days Seller and Purchaser each own the MOB Property in the year in
which the Closing occurs.

 

10



--------------------------------------------------------------------------------

6.3.2.5 Seller, as landlord under the Leases, is currently collecting from
tenants additional rent to cover taxes (University Orthopedic Surgeons space
only), insurance, utilities, maintenance and other operating costs and expenses
incurred by Seller in connection with the ownership, operation, maintenance and
management of the MOB Property (such expenses, collectively “Expenses” and such
collections, collectively “Collections”). Non-delinquent Collections for the
month in which Closing occurs shall be prorated in the same manner as other
Rentals. Prior to Closing, Seller shall reconcile all Collections and Expenses
for the calendar year prior to the year of Closing with the tenants. Subsequent
to Closing, Purchaser shall calculate adjustments for Expenses (other than taxes
if Knox County, Tennessee has not issued an ad valorem tax bill for the year of
Closing) incurred and Collections received for the year of Closing and shall
prepare and present to Seller a calculation of the Collections received and
Expenses incurred by each of Seller and Purchaser attributable to each party’s
period of ownership. The parties shall make the appropriate adjusting payment
between them within thirty (30) days after presentment to Seller of Purchaser’s
calculation. Either party may inspect the other’s books and records related to
the MOB Property to confirm the calculation. Seller shall indemnify, defend and
hold Purchaser harmless from and against any and all loss, cost, damage or
expense incurred by Purchaser (including but not limited to reasonable
attorneys’ fees) resulting from any amounts Seller is required to refund or
credit to tenants because Collections for calendar years prior to the year of
Closing and that portion of the year of Closing prior to Closing exceeded
Expenses for such period (including such amounts arising from tax refunds
received by Seller), and at Purchaser’s request, Seller shall pay directly to
such tenants such amounts which are payable to the tenants under the Leases and
deliver to Purchaser evidence of such payment within thirty (30) days of
Seller’s receipt of Purchaser’s request.

6.3.2.6 Either party shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment provided written notice thereof is given to
the other party within one (1) year of Closing.

6.3.2.7 Seller reserves the right to meet with governmental officials and to
contest any reassessment governing or affecting Seller’s obligations under this
Section 6.3, and the right to contest any assessment of the MOB Property or any
portion thereof and to attempt to obtain a refund for any taxes previously paid.
Seller shall retain all rights with respect to any refund of taxes applicable to
any period ending prior to the Closing Date.

6.3.3 Closing Costs. Except as otherwise specifically set forth in this
Agreement, the closing costs and other costs incurred in connection with the
transactions contemplated by this Agreement shall be paid as follows: (i) Seller
shall pay the premium for the Title Policy (as defined in Section 9.1.3 hereof)
(but not premiums for any endorsements to the Title Policy desired by
Purchaser); (ii) all state transfer taxes, and escrow fees charged by Escrow
Agent shall be paid fifty percent (50%) by Seller and fifty percent (50%) by
Purchaser; (iii) all cost of endorsements to the Title Policy; reinsurance or
coinsurance requested by Purchaser; the cost of any update or revision of the
Survey obtained by Purchaser; the cost of recording the Assignment of Sublease
and any quitclaim deed, if applicable; and all costs incurred by Purchaser in
connection with Purchaser’s due diligence investigation of the MOB Property
shall be paid by Purchaser; (iv) the costs of recording any document necessary
to remove any Defects when Seller is obligated to cure shall be paid by Seller;
and (v) Seller and Purchaser shall be responsible for the fees of their
respective attorneys.

6.3.4 Survival. The obligations under this Section 6.3 shall survive Closing.

6.3.5 Possession. Upon Closing, Seller shall deliver to Purchaser possession of
the MOB Property, subject to such matters as are permitted by or pursuant to
this Agreement

 

11



--------------------------------------------------------------------------------

6.4 Casualty Loss and Condemnation.

If, prior to Closing, the Premises or any part thereof shall (i) be condemned or
transferred in lieu of condemnation, (ii) become the subject of pending or
threatened condemnation proceedings, or (iii) be destroyed or damaged by fire or
other casualty, then Seller shall so notify Purchaser in writing, and:

6.4.1 Material Event. If such event (a) would result (in Purchaser’s reasonable
opinion) in costs to restore in excess of five percent (5%) of the Purchase
Price or (b) would result in any (i) loss of access to the Premises which causes
the Premises to fail to comply with applicable law or code, or (ii) material and
adverse loss of parking at the Premises, or (c) would entitle subtenants
occupying 10% or more of the rentable square feet of the medical office building
constructed on the Land (the “MOB”) to terminate their Leases (any such event, a
“Material Event”), then Purchaser shall have the option either to (i) terminate
this Agreement (by Purchaser’s delivery of written notice to Seller within
twenty (20) days of Purchaser’s receipt of notice of the applicable event) or
(ii) consummate the transaction contemplated by this Agreement notwithstanding
such condemnation, destruction or damage. If Purchaser elects to consummate the
transaction contemplated by this Agreement, Purchaser shall be entitled to
receive the condemnation proceeds or settle the loss under all policies of
insurance applicable to the destruction or damage and receive the proceeds of
insurance applicable thereto, and Seller shall credit Purchaser for the amount
of all deductibles under any insurance policies and further shall execute and
deliver to Purchaser all required proofs of loss, assignments of claims and
other similar items. If Purchaser elects to consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
damage, any material repair or restoration work carried out by Seller following
such casualty or condemnation shall be subject to Purchaser’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed and Seller
shall be entitled to retain such portion of the condemnation proceeds or
proceeds of insurance policies as is necessary to reimburse Seller for the
direct cost of such work paid to unrelated third parties. If Purchaser elects to
terminate this Agreement, this Agreement shall, without further action of the
parties, become null and void and neither party shall have any rights or
obligations under this Agreement, except as set forth in Sections 9.1.1, 10,
12.6 and 12.16; and

6.4.2 Nonmaterial Event. If such event is not a Material Event Purchaser shall
be required to proceed to Closing, but shall be entitled to receive the
condemnation proceeds or settle the loss under all policies of insurance
applicable to the destruction or damage and receive the proceeds of insurance
applicable thereto, and Seller shall credit Purchaser for the amount of all
deductibles under any insurance policies and further shall execute and deliver
to Purchaser all required proofs of loss, assignments of claims and other
similar items.

6.5 Ad Valorem Taxes.

6.5.1 Seller has previously collected from tenants under the Leases certain
amounts designated to reimburse Landlord for ad valorem taxes on the MOB
Property. As of the Effective Date, the amount collected for ad valorem taxes
from the Leases with University Health Systems, Inc. is $275,243.88 and the
amounts collected under the Lease with University Orthopedic Surgeons, P.C. is
$63,822.02. No further amounts are being collected for reimbursements for ad
valorem taxes under the Leases with University Health Systems, Inc., but amounts
are still being collected for such purposes under the Lease with University
Orthopedic Surgeons, P.C. All such amounts previously collected and hereafter
collected from tenants under Leases for the purpose of reimbursing Landlord for
ad valorem taxes are hereinafter referred to as the “Ad Valorem Tax
Reimbursements”.

 

12



--------------------------------------------------------------------------------

6.5.2 Knox County, Tennessee has informed Seller that Seller’s interest in the
MOB Property is not subject to ad valorem taxation and no ad valorem tax bill
has been submitted by Knox County, Tennessee or the City of Knoxville to Seller.

6.5.3 If at Closing, no ad valorem tax bill has been submitted to Seller, then
Seller shall provide a credit to Purchaser against the Purchase Price equal to
the Ad Valorem Tax Reimbursements collected through the date of Closing. Upon
receipt of such credit, Purchaser agrees (i) that Purchaser shall be responsible
to refund any Ad Valorem Tax Reimbursements to any tenant demanding a return of
same and (ii) to indemnify and hold harmless Seller from any and all losses,
claims, damages and liabilities (including, without limitation, attorney’s fees
incurred in connection therewith) arising out of or resulting from any ad
valorem taxes being assessed against the MOB Property for any period during
which the Leases were in effect and the MOB Property was owned by Seller. The
provisions of this Section 6.5 shall survive the Closing.

6.5.4 If at Closing, an ad valorem tax bill has been submitted to Seller for the
year of Closing or previous years, Seller shall retain the Ad Valorem Tax
Reimbursements collected under the Leases to pay such tax bill or bills covering
the period during which Seller owned the MOB Property.

7. REPRESENTATIONS AND WARRANTIES

7.1 Seller represents and warrants to Purchaser that as of the Effective Date:

7.1.1 Seller is a limited partnership, duly organized and validly existing under
the laws of the State of Georgia and is in good standing under the laws of the
State of Georgia, and, subject to the approval of the limited partners of Seller
as provided in Section 9.3.1 of this Agreement, has full power and lawful
authority under Seller’s organizational documents to enter into and carry out
the terms and provisions of this Agreement and to execute and deliver all
documents which are contemplated by this Agreement. Except for the approval of
the limited partners of Seller provided in Section 9.3.1, all actions necessary
to confer such power and authority upon the persons executing this Agreement
(and all documents which are contemplated by this Agreement to be executed on
behalf of Seller) have been taken. Seller’s execution, delivery and performance
of this Agreement will not result in any violation of, or default under, or
require any notice or consent under, any of Seller’s organizational documents,
except as provided in Section 9.3.1;

7.1.2 Seller has not entered into any purchase and sale contract, letter of
intent, or any other agreement to dispose of its interest in the MOB Property or
any part thereof, except for this Agreement.

7.1.3 There are no outstanding state or federal tax liens, claims or demands
against the Seller which constitute or will constitute a lien against the MOB
Property;

7.1.4 Schedule 7.1.4 attached hereto and incorporated herein by reference is a
rent roll containing a true and complete list and description of all leases and
operating agreements, any amendments thereto and the information with respect to
each as set forth in Section 6.2.1.9 above (the “Leases”) affecting the
Premises, and all information on Schedule 7.1.4 is true and complete in all
material respects as of the date shown on Schedule 7.1.4. Seller has delivered
to Purchaser (or will do so within five (5) Business Days following the
Effective Date) true and complete copies of the Leases.

 

13



--------------------------------------------------------------------------------

Seller is the landlord under each Lease and has not assigned any interest
therein to any other person, other than collateral assignments to the Lender.
There are no Leases affecting the Premises which are not listed on
Schedule 7.1.4 and which have not been delivered to Purchaser. Except as
otherwise described on Schedule 7.1.4, Seller has not given to, and to Seller’s
knowledge (as hereinafter defined) has not received from, any tenant any written
notice of default. To Seller’s knowledge, no tenant under any of the Leases is
in bankruptcy.

7.1.5 There are no leasing brokerage agreements, leasing commission agreements
or other agreements providing for the payment of any amounts for leasing
activities with respect to the MOB Property except as set forth in the Leases or
on Schedule 7.1.5 attached hereto and incorporated herein by reference.

7.1.6 All of the service, management, maintenance, repair, parking, employment,
union, construction, leasing, and other contracts relating to the ownership and
operation of the MOB Property are listed on Schedule 7.1.6 attached hereto and
incorporated herein by reference (the “Contracts”) and the information set forth
on Schedule 7.1.6 is true and correct in all material respects. Seller has
delivered to Purchaser complete copies of all Contracts listed on Schedule 7.1.6
(or will do so within five (5) Business Days following the Effective Date).
Seller has not given to, or to Seller’s Knowledge received from, any other party
to a Contract any written notice of default.

7.1.7 Seller owns subleasehold title to the Premises and has not assigned or
encumbered the Premises or any interest therein other than pursuant to the Loan
Documents.

7.1.8 The MOB Property, together with the Excluded Assets, constitute all
interests in all assets owned or controlled by Seller, and any of its affiliates
located at or used in connection with the operation of the MOB Property.

7.1.9 Employees. Seller has no employees. Neither Seller nor Meadows & Ohly,
LLC, its property manager, is a party to any collective bargaining agreement or
other agreement with any labor union.

7.1.10 Violation of Laws. Seller has not received written notice of violation of
any laws relating to the MOB Property and, to Seller’s knowledge, there are no
existing violations of any laws relating to the MOB Property.

7.1.11 To Seller’s knowledge, the MOB Property is in compliance with all
recorded documents affecting the use of the MOB Property.

7.1.12 The Improvements are currently known as UT Cancer Institute Building.
Seller has taken no action to register its rights to the use of such name but
has received no notice from third parties challenging Seller’s rights to use
such name for the Improvements.

7.1.13 Seller has not received any written notice of any pending condemnation
proceeding or other proceeding in eminent domain, and to Seller’s knowledge, no
such condemnation proceeding or eminent domain proceeding is threatened
affecting the Property, or any portion thereof.

7.1.14 Seller has made, or will make, available to Purchaser a true and complete
copy of the licenses and permits now held Seller in connection with the
ownership and operation of the MOB Property (the “Licenses and Permits”). A
complete listing of the Licenses and Permits is attached hereto as
Schedule 7.1.13. As of the Closing, all such Licenses and Permits will be in
effect. Seller shall close or caused to be closed any open building permits
obtained by Seller for which all work has been performed or open notices of
violation prior to Closing.

 

14



--------------------------------------------------------------------------------

7.1.15 Seller is not insolvent within the meaning of Title 11 of the United
States Code, as amended (the “Bankruptcy Code”), and is able to repay its debts
as they become due. Seller has not filed or taken any action to file a voluntary
petition, case or proceeding under any section or chapter of the Bankruptcy
Code, or under any similar law or statute of the United States or any state
thereof, relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of its debts and no such petition, case or proceeding
has been filed against it which has not been dismissed, vacated or stayed on
appeal and Seller has not been adjudicated as a bankrupt or insolvent or
consented to, nor filed an answer admitting or failing reasonably to contest an
allegation of bankruptcy or insolvency. Seller has not sought, or consented to
or acquiesced in, the appointment of any receiver, trustee, liquidator or other
custodian of it or a material part of its assets, and Seller has not made or
taken any action to make a general assignment for the benefit of creditors or an
arrangement, attachment or execution has been levied and no tax lien or other
governmental or similar lien has been filed, against it or a material part of
its Property, which has not been duly and fully discharged prior to the date
hereof.

7.2 Seller represents and warrants to Purchaser that to Seller’s Knowledge as of
the Effective Date:

7.2.1 When used in this Agreement, the term “Seller’s Knowledge” shall mean and
be limited to the actual (and not constructive) knowledge of those officers and
representatives of Seller who are responsible for the development, management,
maintenance, leasing and operation of the MOB Property after conducting a review
of Seller’s internal files and the internal files of Meadows & Ohly, LLC on the
MOB Property.

7.2.2 Except as set forth on Schedule 7.2.2 attached hereto and incorporated
herein by reference, Seller has not been served with any litigation which is
still pending against the Seller with respect to its ownership or operation of
the MOB Property, there are no actions, suits, claims, demands, condemnation
proceedings, or any other proceedings of any kind or nature, legal or equitable,
affecting the MOB Property or any portion thereof, and there are no liens,
special assessments, easements, reservations, restrictions, covenants or
encumbrances other than matters of public record or contained within any of the
Leases affecting the Premises;

7.2.3 Except as may be set forth in those environmental reports and other
matters, if any, identified in the reports described or otherwise described on
Schedule 7.2.3 attached hereto and incorporated herein by reference
(collectively, the “Environmental Reports”), all such reports and other detailed
information having been provided to Purchaser on or prior to the date hereof,
(i) Seller has received no notification, written or otherwise, from any
individual, corporation, governmental agency, bureau or authority which pertains
to or concerns the environmental or ecological condition of the MOB Property,
and the environmental and ecological condition of the Premises is not in
violation of any law, ordinance, rule or regulation applicable thereto; and
(ii) Seller has not commissioned any study relating to the presence or absence
of Hazardous Substances on the Premises. Other than as disclosed in the
Environmental Reports, Seller has no actual or constructive knowledge that,
during Seller’s period of ownership of the Premises, levels of Hazardous
Substances have been present in, on or under the Premises in violation of
applicable Environmental Laws. Except as disclosed in the Environmental Reports,
Seller has received no written notice from any neighboring property owner or
other third party asserting any violation of Environmental Laws related to the
Premises which is ongoing as of the Effective Date. Anything to the contrary
herein notwithstanding, Seller shall have no responsibility or liability with
respect to the results or any inaccuracies in any of the Environmental Reports,
and makes no representations or warranties whatsoever regarding (i) the
completeness of the Environmental Reports or

 

15



--------------------------------------------------------------------------------

(ii) the truth or accuracy of the Environmental Reports. “Hazardous Materials”
shall mean: (a) any “hazardous waste” as defined by the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.), as amended from time
to time, and regulations promulgated thereunder; (b) any “hazardous substance”
as defined by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended from time to
time, and the Superfund Amendments and Reorganization Act of 1986, as amended
from time to time, and regulations promulgated thereunder; (c) asbestos;
(d) polychlorinated biphenyls; (e) petroleum, petroleum by-products or petroleum
constituents; (f) any substance the presence of which is prohibited by any
governmental requirement; and (g) any other substance which by any governmental
requirement requires special handling in its collection, storage, treatment or
disposal.

7.2.4 Seller has not received from any governmental authority written notice of
any violation of any zoning, building, fire, environmental or health code or any
other statute, ordinance, rule, regulation or order applicable to the Premises,
or any part thereof, that will not have been corrected prior to Closing.

7.2.5 Seller has not received written notice from any insurance carrier of
defects or inadequacies in the MOB Property which, if uncorrected, would result
in a termination of insurance coverage or a material increase in the premiums
charged therefor.

7.2.6 The MOB Property and the use thereof for the existing purposes, and the
condition thereof do not violate in any material respect any applicable deed
restrictions, zoning or subdivision regulations, urban redevelopment plans,
local, state or federal environmental law or regulation or any building code or
fire code applicable to any of the MOB Property and are not designated by any
governmental agency to be in a flood plain area. Seller has no knowledge of any
condition or state of facts which would preclude, materially limit or materially
restrict the use of the MOB Property for the businesses currently operated
thereon.

7.2.7 Seller has no knowledge of any current federal, state, county or municipal
plans to materially restrict or materially change access to any part of the MOB
Property from any highway or road leading directly to or abutting any part of
the MOB Property.

7.2.8 Seller owns all rights in, and has all rights to transfer the files of
Seller related to the Leases and Contracts and general operations of the MOB
Property.

7.3 Pre-Closing Disclosures and Updates. Any and all representations and
warranties made by Seller in Sections 7.1 and 7.2 shall be updated by Seller
delivering written notice to Purchaser in order to reflect any fact, matter or
circumstance of which Seller becomes aware that would make any of Seller’s
representations or warranties contained herein untrue or incorrect (any such
disclosure being referred to as a “Pre-Closing Disclosure”). Seller shall
provide Purchaser, five (5) business days prior to Closing, an updated Rent Roll
and profit and loss statement for the MOB Property. In the event that Seller
updates any exhibit, schedule, representation or warranty during the period
commencing on the date which is two (2) Business Days prior to the expiration of
the Inspection Period and ending upon the expiration of the Inspection Period,
the Inspection Period shall be extended for two (2) Business Days. If any Seller
makes a material update to any exhibit, schedule, representation or warranty
from and after the expiration of the Inspection Period, Purchaser shall have the
right to terminate this Agreement on or before the date that is (2) Business
Days after the date of such material update, and such termination shall be
treated for all purposes as a termination by Purchaser prior to the expiration
of the Inspection Period.

7.4 Seller’s Reaffirmation and Re-Certification. As of Closing, Seller shall
reaffirm as true and correct in all material respects each of the
representations and warranties set forth in Sections 7.1 and 7.2, as such
representations and warranties may be updated with Pre-Closing Disclosures, if
necessary (“Seller’s Reaffirmation and Re-Certification”).

 

16



--------------------------------------------------------------------------------

7.5 Survival. The representations and warranties set forth in Sections 7.1 and
7.2, subject to modifications thereto as a result of any Pre-Closing Disclosure,
and the indemnifications set forth in Section 7.6 shall survive the Closing, but
only for a period of one (1) year thereafter, and not otherwise. Except as may
be otherwise specifically set forth in this Agreement, the obligation of the
parties under this Agreement shall not survive the Closing or any termination of
this Agreement.

7.6 Indemnification.

7.6.1 Seller shall indemnify, save, insure, pay, defend and hold harmless
Purchaser, its affiliates, and each of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers and employees, and the
successors, assigns, legal representatives, heirs and devisees of each of the
foregoing (each an “Indemnitee”) from and against any liability, obligation,
damage, loss, cost or expense of any kind or nature whatsoever (each an
“Indemnification Loss”) incurred by any Purchaser’s Indemnitee to the extent
resulting from (i) any breach of any representation or warranty of Seller in
this Agreement, (ii) any breach by Seller of any of its covenants or obligation
under this Agreement arising from and after Closing, and (iii) any Retained
Liabilities.

7.6.2 Indemnification Procedure. Notice of Indemnification Claim. If any of
Indemnitee is entitled to defense or indemnification under any other provision
in this Agreement (each, an “Indemnification Claim”), the Seller shall not be
obligated to defend, indemnify and hold harmless such Indemnitee unless and
until such Indemnitee provides written notice to Seller promptly after such
Indemnitee has actual knowledge of any facts or circumstances on which such
Indemnification Claim is based or, with respect to any claim, demand, lawsuit,
arbitration or other legal or administrative action or proceeding brought
against the Indemnitee by a person which is not an affiliate the Indemnitee (a
“Third-Party Claim”) for which indemnification is sought, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim.

7.6.4 Resolution of Indemnification Claim Not Involving Third-Party Claim. If
the Indemnification Claim does not involve a Third-Party Claim and is disputed
by the Seller, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the parties may agree in writing.

7.6.5 Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Seller shall have the
right (but not the obligation) to assume the defense of such Third-Party Claim,
at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(i) the counsel for the Seller who shall conduct the defense of the Third-Party
Claim shall be reasonably satisfactory to the Indemnitee (unless selected by
Seller’s insurance company, in which case Indemnitee shall have no such approval
rights), (ii) the Indemnitee, at its cost and expense, may participate in, but
shall not control, the defense of such Third-Party Claim, and (iii) the Seller
shall not enter into any settlement or other agreement which requires any
performance by the Indemnitee, other than the payment of money which shall be
paid by the Seller. The Indemnitee shall not enter into any settlement agreement
with respect to the Indemnification Claim, without the Seller’s prior written
consent. If the Seller elects not to assume the defense of such Third-Party
Claim, the Indemnitee shall have the right to retain the defense of such
Third-Party Claim and shall use good faith efforts consistent with prudent
business judgment to defend such Third-Party Claim in an effective and
cost-efficient manner.

 

17



--------------------------------------------------------------------------------

7.6.6 Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Seller for any Indemnification Claim which (i) does
not involve a Third-Party Claim but is disputed by Seller until such time as
such dispute is resolved by written agreement or by a final, non-appealable
order of court of competent jurisdiction or (ii) which involves a Third-Party
Claim until such time as such Third-Party Claim is concluded, including any
appeals with respect thereto in the case of a claim in litigation.

7.6.7 Holdback. Seller agrees to escrow $900,000.00 of its net closing proceeds
with the Escrow Agent (the “Holdback”) as security for the indemnity obligations
hereunder pursuant to the Holdback Escrow Agreement. If no Indemnification Claim
has been made as of the end of the six (6) month anniversary of the Closing
Date, then Escrow Agent shall release fifty percent (50%) of the Holdback to
Seller. If no Indemnification Claim has been made as of the end of the twelve
(12) month anniversary of the Closing, then Escrow Agent shall release the
balance of the Holdback to Seller.

8. INFORMATION

Seller will deliver to Purchaser promptly, but no later than three (3) Business
Days following the Effective Date, the documents and information set forth on
Schedule 8, attached hereto and incorporated herein.

9. CONDITIONS PRECEDENT

9.1 Purchaser’s Conditions Precedent. The obligations of Purchaser under this
Agreement are contingent upon each of the following, the failure of any of which
shall, upon written notice by Purchaser to Seller, render this Agreement null
and void except for those obligations which expressly survive termination of
this Agreement:

9.1.1 Inspection. Purchaser shall have until 5:00 p.m. (Eastern Standard Time)
on the thirtieth calendar day following the Effective Date (the “Inspection
Period”) within which to evaluate the MOB Property. During the Inspection
Period: (a) Seller shall make available to Purchaser for examination by
Purchaser and Purchaser’s agents and representatives, by electronic delivery, or
if the same is not commercially reasonable, at the Premises or at the office of
Seller or, any of the following records and documentation relating to the MOB
Property within Seller’s possession and control: (i) existing environmental
reports; (ii) existing surveys and title policies and copies of title
exceptions; (iii) building plans, drawings, or specifications, if any, (but
Seller shall not be required to copy the same for Purchaser or to distribute
such material by electronic means); (iv) all existing service and maintenance
contracts, equipment licenses, warranties, and equipment leases; (v) all
existing leases, subleases, and licenses, and any and all amendments,
assignments or modifications thereto, and all letters of credit posted as
security by tenants; (vi) copies of all certificates of insurance delivered by
tenants of the MOB Property, and copies of all insurance claims at the MOB
Property for 2013, 2014 and 2015 year to date; (vii) schedule of all capital
improvement projects and tenant improvement build-outs underway at the MOB
Property, including what has been paid to date on the projects and estimated
date of completion; (viii) copies of all correspondence between Seller and
tenants of the MOB Property regarding disputes with respect to operating expense
charges or other charges under leases at MOB Property, if any; (ix) leasing or
other commission agreements, if any; (x) accounts payable and other obligations
relating to the MOB Property, a copy of the MOB Property’s tenant operating
expense reconciliations for 2012, 2013, 2014 and 2015 actual operating expense
incurred by Seller to date; (xi) ad valorem tax bills for the MOB Property for
the last three (3) tax years, if any, and utility bills for the calendar year
2014; (xii) operating statements for the MOB Property for 2012, 2013, 2014 and
year to date 2015; (xiii) a true, accurate and complete rent roll for the MOB
Property and schedule of security deposits for the year 2014 and 2015 year to
date; and (xiv) a list of any pending litigation affecting the MOB Property;
(b) Purchaser and its

 

18



--------------------------------------------------------------------------------

agents, engineers, surveyors, appraisers, auditors and other representatives
shall have the right to enter upon the Premises to inspect, examine, survey,
obtain engineering inspections, and perform all other examinations and
activities related to any of the foregoing in any respect and for any other
reasonable purpose related to the purchase of the Property which, in the opinion
of Purchaser, is necessary to determine the suitability of the MOB Property for
the uses intended by Purchaser; and (c) conduct interviews with the tenants of
the Premises, provided Purchaser has given no less than forty-eight (48) hours’
notice prior to any such interview, and provided further that Seller shall have
the right to be present at all such interviews. If Purchaser determines in its
sole and absolute discretion that the MOB Property is unsuitable for its
purposes and notifies Seller of such decision prior to the expiration of the
Inspection Period, this Agreement shall be null and void and neither party shall
have any further rights or obligations under this Agreement, except for the
indemnity obligations set forth below, and any other obligations herein which by
the express terms hereof survive termination. Purchaser’s failure to object
within the Inspection Period shall be deemed a waiver by Purchaser of the
condition contained in this Section 9.1.1.

Notwithstanding anything to the contrary contained herein: (a) Purchaser’s right
of inspection pursuant to this Section 9.1.1 shall be subject to the rights of
tenants under the Leases and other occupants and users of the Premises; (b) no
inspection shall be undertaken without reasonable prior notice to Seller of not
less than forty eight (48) hours; (c) Seller shall have the right to be present
at any or all inspections; and (d) no inspection shall involve the taking of
samples or other physically invasive procedures without the prior consent of
Seller, which shall not be unreasonably withheld or delayed. Further, Purchaser
may continue to make inspections following expiration of the Inspection Period,
provided that any such additional inspections shall be under the same terms and
conditions as set forth in this Section, but no such later inspection shall have
the effect of extending the Inspection Period.

Purchaser shall indemnify, defend and hold harmless Seller and its employees and
agents, and each of them, from and against any and all losses, claims, damages
and liabilities (including, without limitation, attorney’s fees incurred in
connection therewith) arising out of or resulting from Purchaser’s exercise of
its rights under this Agreement, including, without limitation, its right of
inspection as provided for in this Section 9.1.1; provided, however, that in no
event shall Purchaser be liable for any damages, including without limitation
any perceived loss of economic value in the MOB Property, solely as a result of
Purchaser’s discovery of any pre-existing conditions affecting the MOB Property.
The foregoing indemnity shall survive the Closing or any termination of this
Agreement.

Furthermore, Purchaser agrees to maintain and have in effect commercial general
liability insurance (occurrence type of coverage) covering the actions of itself
and its representatives, consultants, contractors, or other agents conducting
inspections with (i) limits of not less than One Million and No/100 Dollars
($1,000,000.00) for personal injury, including bodily injury and death, and
property damage, and (ii) waiver of subrogation. Such insurance shall name
Seller as an additional insured. Purchaser shall deliver to Seller a certificate
of insurance evidencing the insurance required hereunder prior to any entry on
the Premises during the Inspection Period, which certificate must bind the
insurer and shall provide that such insurance shall not be terminated or
modified without at least thirty (30) days’ prior written notice to Seller.

Neither Purchaser, nor any employee or agent of Purchaser, shall report any
non-public data, results, or work product obtained or produced in connection
with Purchaser’s inspection and examination of the Premises to a municipal,
state, or federal government or agency or any other administrative agency, or
any other third party, except as required by Purchaser in order to evaluate the
Premises or comply with legal requirements and duties, without the express
written permission of the Seller, provided, however, that the obligation
provided in this sentence shall terminate as of Closing. Purchaser further agree
not to disclose to any third party any non-public information contained in books
of account, customer lists or

 

19



--------------------------------------------------------------------------------

any other proprietary information provided to Purchaser by Seller, except as
required by law or to Purchaser’s agents, investors, partners, contractors,
accountants, attorneys, lenders and otherwise as may be necessary or desirable
for the purposes of this transaction, without the express prior written consent
of Seller, provided, however, that the obligation provided in this sentence
shall terminate as of Closing.

9.1.2 Intentionally Omitted.

9.1.3 Representations. Each and every representation and warranty of Seller set
forth in Sections 7.1 and 7.2 above shall be materially true and correct as of
Closing, as modified by any Pre-Closing Disclosures. Notwithstanding the
foregoing, if Seller makes any Pre-Closing Disclosure to Purchaser, Purchaser
shall have the right to terminate this Agreement by delivering written notice
thereof to Seller on or before the earlier of (i) the Closing Date, or (ii) the
fifth (5th) Business Day after Purchaser receives written notice of such
Pre-Closing Disclosure [and if such day is after the scheduled Closing Date,
Closing shall be extended accordingly under this Contract and the Other
Contracts (as defined herein)].

9.1.4 Title Policy. The Title Insurer shall be irrevocably committed to issue
upon Closing an American Land Title Association (ALTA) Leasehold Owner’s Policy
of Title Insurance in a form providing comprehensive coverage as reasonably
selected by Purchaser (the “Title Policy”), insuring Purchaser as leasehold
owner of the Premises, subject only to the Permitted Exceptions, in the amount
of the Purchase Price.

9.1.5 No Default. Seller shall not be in default under any of its material
obligations hereunder.

9.1.6 Estoppel Certificates. Purchaser shall have received executed estoppel
certificates dated after delivery of Purchaser’s notice to Seller to obtain such
Estoppel Certificate (each such certificate, an “Estoppel Certificate”) from
tenants occupying not less than one hundred percent (100%) of the rentable
square footage of the MOB, including, without limitation of the foregoing,
Estoppel Certificates from University Health Systems, Inc. and University
Orthopedic Surgeons, P.C. with respect to each of their respective Leases.
Seller shall not request Estoppel Certificate from tenants until Purchaser
delivers to Seller a written request to obtain such Estoppel Certificates. The
Estoppel Certificates shall be in the form of Schedule 9.1.6 attached hereto and
incorporated herein by reference (the “Form Estoppel Certificate”), provided
that reasonable changes to the form of the same requested by Purchaser shall be
incorporated if provided prior to the end of the Inspection Period. The Estoppel
Certificates executed by tenants shall be in substantially the form of the Form
Estoppel Certificate, except that any estoppel certificate shall be deemed an
acceptable Estoppel Certificate if it contains all the information the tenant is
required to give pursuant to its Lease. In the event that Seller is unable to
provide to Purchaser the required Estoppel Certificates on or before Closing,
Purchaser may either: (a) elect not to purchase the MOB Property by written
notification to Seller, at which time this Agreement shall be null and void and
neither party shall have any further rights or obligations under this Agreement,
except for the indemnity obligations and other obligations which by the express
terms hereof survive termination; or (b) elect to purchase the MOB Property
notwithstanding Purchaser’s failure to receive the required Estoppel
Certificates, in which event Purchaser shall be deemed to have waived the
condition contained in this Section 9.1.5 (and Purchaser’s failure to elect
option (a) above in writing prior to Closing shall be deemed an election of this
option (b)). Further Seller shall request a subordination, non-disturbance and
attornment agreement from any tenants required by Purchaser’s lender; provided,
however that, following the expiration of the Inspection Period, Purchaser shall
have the right and responsibility to reasonably pursue execution and delivery of
such subordination, non-disturbance and attornment agreements from such tenants.

 

20



--------------------------------------------------------------------------------

9.1.7 Ground Lessor Estoppel. Purchaser shall have received an executed estoppel
certificate (the “Ground Lessor Estoppel”) from the current Lessor under the
Sublease dated no more than thirty (30) days prior to Closing. The Ground Lessor
Estoppel shall be in a form reasonably acceptable to Purchaser.

9.2 Seller’s Conditions Precedent. The obligations of Seller under this
Agreement are contingent upon any one or more of the following, the failure of
any of which shall, upon written notice by Seller to Purchaser, render this
Agreement null and void except for those obligations which expressly survive
termination of this Agreement:

9.2.1 No Default. Purchaser shall not be in default under any of its material
obligations hereunder.

9.3 Mutual Conditions Precedent. The obligations of each of Seller and Purchaser
under this Agreement are contingent upon each of the following, the failure of
which shall give either Seller or Purchaser, by written notice to the other, the
right to declare this Agreement null and void, except for those obligations
which expressly survive termination of this Agreement.

9.3.1 Approval by Limited Partner of Seller. Seller shall have received approval
of the sale of the MOB Property to Purchaser pursuant to this Agreement from
limited partners in Seller owning at least fifty-one percent (51%) of all
limited partnership interests in Seller. Seller shall submit this Agreement to
the limited partners of Seller for such vote within twenty (20) Business Days
following the Effective Date and shall advise Buyer of the results of such vote
no later than the end of the Inspection Period.

9.3.2 Reimbursement of Due Diligence Costs. If Seller does not receive approval
of its limited partners as required by Section 9.3.1 above, then Seller shall
reimburse Purchaser for any third party due diligence costs incurred by
Purchaser with respect to the MOB Property, but in no event in excess of Thirty
Thousand and No/100 Dollars ($30,000.00). As a condition to such reimbursement,
Purchaser shall provide Seller with evidence of the amount of such due diligence
costs.

10. BROKERAGE

Neither Seller nor Purchaser has engaged any broker in connection with the
transactions contemplated by this Agreement. Seller shall indemnify and hold
Purchaser harmless from and against any and all claims of all brokers and
finders claiming by, through or under Seller (including, without limitation,
reasonable attorneys’ fees), and Purchaser shall indemnify and hold Seller
harmless from and against any and all, claims of all brokers and finders
claiming by, through or under Purchaser (including, without limitation,
reasonable attorneys’ fees). The provisions of this section shall survive
termination of this Agreement or Closing.

11. DEFAULTS AND REMEDIES

11.1 Seller Default. Notwithstanding anything to the contrary contained in this
Agreement, if Seller fails to perform in accordance with the terms of this
Agreement, then, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, Purchaser may either (a) terminate this Agreement, in which
event this Agreement shall be null and void, and neither party shall have any
further rights or obligations under this Agreement, except as set forth in
Sections 9.1.1, 10, 12.6 and 12.16 and Seller shall reimburse Purchaser for its
reasonable out-of-pocket due diligence costs and expenses incurred in connection
with this Agreement up to but not in excess of $75,000.00, or (b) upon notice to
Seller not more than ten (10) days after Purchaser becomes aware of such
failure, and provided an action

 

21



--------------------------------------------------------------------------------

is filed within six (6) months thereafter, Purchaser may seek specific
performance of this Agreement, but not damages. Purchaser’s failure to seek
specific performance as aforesaid shall constitute its election to proceed under
clause (a) above. If specific performance is not available to Purchaser due to
an intentional act of Seller (i.e., Seller has sold the MOB Property to another
party), or if, upon the exercise of its right to specific performance, Purchaser
shall not receive substantially the benefit of its bargain due to an intentional
act of Seller (i.e., the condition of MOB Property, or the condition of title to
the MOB Property, has materially changed since the Effective Date), or if
Purchaser has terminated this Agreement due to the fraud or intentional material
misrepresentation by Seller, then in any such case, in addition to terminating
this Agreement, Purchaser may seek and collect damages.

11.2 Purchaser Default. If Purchaser is in default or breaches the terms or
provisions of this Agreement, then Seller, as Seller’s sole and exclusive
remedy, shall be entitled to retain the Earnest Money as liquidated damages (and
not as a penalty). Notwithstanding the foregoing, Purchaser agrees that nothing
contained herein shall be construed as prohibiting or limiting Seller from
pursuing any available remedy, in law or in equity, for Purchaser’s
indemnification obligations under this Agreement, and, any such recovery by
Seller for Purchaser’s indemnification obligations shall not be limited to the
Earnest Money. Seller and Purchaser acknowledge that it is impossible to
estimate more precisely the amount of damages which Seller might suffer upon
Purchaser’s default and that said full liquidated damages are a reasonable
pre-estimate of Seller’s probable loss in the event of a Purchaser default.
Seller’s receipt of said full liquidated damages is intended not as a penalty,
but as full liquidated damages. Purchaser hereby waives and releases any right
to (and hereby covenants that it shall not) sue Seller or seek or claim a refund
of all or any part of said full liquidated damages on the ground that said full
liquidated damages are unreasonable in amount or exceed Seller’s actual damages
or that the delivery of said full liquidated damages to Seller constitutes a
penalty and not agreed upon and reasonable liquidated damages. If Seller is
entitled to the Earnest Money as liquidated damages, and to the extent Seller
has not already received the Earnest Money, the Earnest Money shall be
immediately paid to Seller by the Escrow Agent upon receipt of written notice
from Seller that a Purchaser default has occurred under this Agreement, and
Purchaser agrees to take all such actions and to execute and to deliver all such
documents necessary or appropriate to effect such payment of the Earnest Money
to Seller as Seller’s liquidated damages. Notwithstanding the foregoing,
Seller’s recourse for any surviving indemnification obligation of Purchaser is
not and will not be limited to the Earnest Money and Seller shall be entitled to
pursue a claim against Purchaser therefor.

11.3 Cure Rights. Should either party be in breach of or default under or
otherwise fail to comply with any of the terms of this Agreement, except as
otherwise provided in this Agreement, the defaulting party shall have five
(5) Business Days after written notice from the other party to cure such breach.
The Closing Date (and the closing date under the Other Contracts) shall be
extended to the extent necessary to afford the defaulting party the full five
(5) Business Day period within which to cure such default, provided that if the
Closing Date shall have been once extended as a result of default by a party,
such party shall not be entitled to any further notice or cure rights with
respect to that or any other default.

11.4 Rights after Closing. After Closing, Seller and Purchaser shall, subject to
the terms and conditions of this Agreement, have such rights and remedies as are
available at law or in equity, except that neither Seller nor Purchaser shall be
entitled to recover from the other consequential or special damages.

12. MISCELLANEOUS.

12.1 Assignment. Neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser or Seller, except to an entity which is
owned and controlled by such

 

22



--------------------------------------------------------------------------------

party or in which such party or an affiliate or related entity owns an interest.
As used in this Agreement, the terms “Seller” and “Purchaser” shall be deemed to
include any permitted assignee or other transferee of any Seller or Purchaser,
as the case may be. Upon any such transfer by a Seller or Purchaser, such
original Seller or Purchaser, as the case may be, shall remain liable for the
obligations of Seller or Purchaser, as the case may be, under this Agreement.
Subject to the foregoing, this Agreement shall inure to the benefit of and shall
be binding upon Seller and Purchaser and their respective successors and
assigns.

12.2 Entire Agreement. This Agreement constitutes the entire agreement between
Seller and Purchaser with respect to the purchase and sale of the MOB Property
and shall not be modified or amended except in a written document signed by
Seller and Purchaser. Any prior agreement or understanding between Seller and
Purchaser concerning the purchase and sale of the MOB Property is hereby
rendered null and void.

12.3 Time. Time is of the essence of this Agreement. In the computation of any
period of time provided for in this Agreement or by law, the day of the act or
event from which the period of time runs shall be excluded, and the last day of
such period shall be included, unless it is a Saturday, Sunday, or legal
holiday, in which case the period shall be deemed to run until the end of the
next day which is not a Saturday, Sunday, or legal holiday.

12.4 Notices. All notices and other communications provided for herein must be
in writing and delivered in Electronic Format, by hand or overnight courier
service or mailed by certified or registered mail at the respective address or
email address set forth below. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, are deemed to have been
given when received; notices sent by Electronic Format are deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, are deemed to have been given at the opening of business on the next
Business Day for the recipient), provided that notices sent by Electronic Format
are sent concurrently by hand delivery or overnight courier.

 

To Seller:       UT Cancer Institute Building, L.P.    c/o Meadows & Ohly, LLC
   275 Scientific Drive    Suite 100    Peachtree Corners, Georgia 30092   
Attention: Van M. Fletcher    Phone: 678-282-0220    Email:
van.fletcher@meadowsandohly.com With a copy to:       McKenna Long & Aldridge
LLP    5300 Peachtree Street NE    Suite 5300    Atlanta, Georgia 30308   
Attention: William F. Stevens    Phone: 404-527-8510    Email:
wstevens@mckennalong.com To Purchaser:    CHP Partners, LP    c/o CNL Healthcare
Property, Inc.    450 South Orange Avenue, Suite 1200    Orlando, Florida 32801
   Attention: Tracey B. Bracco, Esquire    Telephone No.: (407) 540-7595   
E-Mail: Tracey.Bracco@cnl.com

 

23



--------------------------------------------------------------------------------

With a copy to:       Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    215
North Eola Drive    Orlando, Florida 32801    Attention: John D. Ruffier,
Esquire    Telephone No.: (407) 418-6414    E-Mail: John.Ruffier@lowndes-law.com
To Escrow Agent:       First American Title Insurance Company    420 S. Orange
Avenue, Suite 250    Orlando, Florida 32801    Attention: Rachael Yenque   
Phone: (407) 541-3226    Email: ryenque@firstam.com

12.5 Law. This Agreement shall be governed and interpreted in accordance with
the laws of the State of Tennessee.

12.6 No Recordation. Neither this Agreement nor any memorandum thereof shall be
recorded against the MOB Property.

12.7 Counterparts. This Agreement may be executed in any number of identical
counterparts, including facsimile counterparts, any or all of which may contain
the signatures of fewer than all of the parties but all of which shall be taken
together as a single instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart.

12.8 Waiver. The failure by either party to enforce against the other any term
of this Agreement shall not be deemed a waiver of such party’s right to enforce
against the other party the same or any other term in the future.

12.9 Severability. If any one or more of the provisions hereof shall be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision hereof and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision were not herein contained.

12.10 Further Assurances. Each party agrees to perform, execute and deliver, at
and after the Closing, such further actions and documents as may be reasonably
necessary or requested to more fully effectuate the purposes, terms and intent
of this Agreement and the conveyances contemplated herein.

12.11 Attorneys’ Fees. If either Purchaser or Seller file suit to enforce the
obligations of, or remedy against, the other party under this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party the
reasonable fees and expenses of its attorneys and its court costs.

 

24



--------------------------------------------------------------------------------

12.12 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or schedules hereto. The captions preceding the text of each Section are
included for convenience of reference only and shall be disregarded in the
construction and interpretation of this agreement.

12.13 No Third Party Beneficiaries. This Agreement shall benefit only Purchaser
and Seller, and no person or entity other than any affiliate or affiliated
entity of Purchaser shall have any rights hereunder.

12.14 As Is. Purchaser acknowledges that it has inspected or will inspect the
MOB Property and that it accepts same in its “as is” condition subject to use,
ordinary wear and tear and natural deterioration. Purchaser further acknowledges
that, except as expressly provided in this Agreement, neither Seller nor any
agent or representative of Seller has made, and Seller is not liable for or
bound in any manner by, any express or implied warranties, guaranties, promises,
statements, inducements, representations or information pertaining to the MOB
Property. Nothing contained in this Section 12.14 or elsewhere in this Agreement
shall release or relieve Seller of any obligation or liability Seller may have
to Purchaser under any closing document with respect to the period through
Closing.

12.15 No Disclosure. Except as may be required by law, without the prior written
consent of the other party, and unless the Closing occurs, neither Seller nor
Purchaser shall disclose to any third party the existence of this Agreement or
any term or condition thereof or the results of any inspections or studies
undertaken in connection herewith, except as shall be required to engage the
assistance or participation of such party in connection with this transaction.
Notwithstanding the foregoing, this Section 12.15 shall not apply to attorneys,
advisors, consultants, lenders, or lender’s counsel of either Purchaser or
Seller.

12.16 Purchaser Reports. If for any reason Purchaser does not consummate the
Closing (other than a default by Seller), then Purchaser shall, upon Seller’s
request, assign and transfer to Seller all of its right, title and interest in
and to any and all studies, reports, surveys and other information, data and/or
documents relating to the MOB Property or any part thereof prepared for
Purchaser by third parties, and shall deliver to Seller copies of all of the
foregoing (such copies to be made at Seller’s expense). Purchaser’s delivery of
such reports shall be without any representations or warranties whatsoever as to
the matters set forth therein, and Seller shall not be entitled to rely on any
such reports.

12.17 Purchase Price Allocation. The Purchase Price shall be allocated between
real and personal property for federal, state and local transfer tax purposes as
may be determined by Purchaser in its sole discretion so long as no more than
$20,000 shall be allocated to personal property. Should Purchaser desire to
allocate more than $20,000 to personal property, such allocation must be
approved by Seller. For all other purposes, each party may allocate in its sole
and absolute discretion.

12.18 Escrow Agent. Escrow Agent agrees to hold, keep and deliver the Earnest
Money and all other sums delivered to Escrow Agent in accordance with the terms
and provisions of this Agreement. Escrow Agent shall not be entitled to any fees
or compensation for its services hereunder. Escrow Agent shall be liable only to
hold said sums and deliver the same to the parties named herein in accordance
with the provisions of this Agreement, it being expressly understood that by
acceptance of this Agreement Escrow Agent is acting in the capacity as a
depository only and shall not be liable or responsible to anyone for any
damages, losses or expenses unless same shall have been caused by the gross
negligence or willful malfeasance of Escrow Agent.

 

25



--------------------------------------------------------------------------------

In the event of any disagreement between Purchaser and Seller resulting in any
adverse claims and demands being made in connection with or for the monies
involved herein or affected hereby, Escrow Agent shall be entitled to refuse to
comply with any such claims or demands so long as such disagreement may
continue; and in so refusing Escrow Agent shall make no delivery or other
disposition of any of the monies then held by it under the terms of this
Agreement, and in so doing Escrow Agent shall not become liable to anyone for
such refusal; and Escrow Agent shall be entitled to continue to refrain from
acting until (a) the rights of the adverse claimants shall have been finally
adjudicated in a court of competent jurisdiction of the monies involved herein
or affected hereby, or (b) all differences shall have been adjusted by agreement
between Seller and Purchaser, and Escrow Agent shall have a period not exceeding
three (3) business days after receipt by Escrow Agent of any notice or request
to perform any act or disburse any portion of the monies held by Escrow Agent
under the terms of this Agreement. Further, Escrow Agent shall have the right at
all times to pay all sums held by it (x) to the appropriate party under the
terms hereof, provided no dispute exists between the parties hereto, or (y) into
any court of competent jurisdiction after a dispute between or among the parties
has arisen, whereupon Escrow Agent’s obligations hereunder shall terminate.

Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, the other provisions of this Section 12.18, prior to the
expiration of the Inspection Period, the escrow established hereunder shall be a
“sole order” escrow for the benefit of Purchaser (meaning that Escrow Agent
shall act solely in accordance with the instructions of Purchaser until the
expiration of the Inspection Period in respect of the Earnest Money). Without
limiting the generality of the foregoing, in the event that on or prior to the
expiration of the Inspection Period, Purchaser delivers notice to Escrow Agent
stating that Purchaser has elected to terminate this Agreement, then Escrow
Agent shall refund to Purchaser the Earnest Money without any requirement that
Escrow Agent first notify or obtain any approval or consent of Seller (and
Escrow Agent agrees that it shall not be permitted to, and shall not, follow any
conflicting instructions given by Seller or any third party with regard
thereto). Seller agrees in such instance not to deliver any conflicting
instructions to Escrow Agent for any or no reason and hereby instructs Escrow
Agent to act in respect of the Earnest Money solely in accordance with
Purchaser’s instructions on or prior to the expiration of the Inspection Period.

Seller and Purchaser jointly and severally agree to indemnify and hold harmless
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorney’s fees, that Escrow Agent may incur in its compliance of and in good
faith with the terms of this Agreement; provided, however, that this indemnity
shall not extend to any acts of gross negligence or willful malfeasance on the
part of the Escrow Agent. The provisions of this Section 12.18 shall survive
Closing.

12.19 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, ANY
RIGHT THAT EITHER PARTY OR THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR
ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR IN RESPECT OF ANY COURSE OF
CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS
AGREEMENT.

12.20 Disclosure of Confidential Information. Seller and Purchaser acknowledge
and agree that the existence of this Agreement, the terms of this Agreement and
any other information disclosed by Seller, Purchaser or any of their agents or
employees when inspecting the MOB Property, or any other documents, materials,
data or other information with respect to the MOB Property which is not
generally known to the public shall be confidential except to the extent already
within the public domain

 

26



--------------------------------------------------------------------------------

or as otherwise required by applicable law (including but not limited to in
connection with public disclosure obligations required by the United States
Securities and Exchange Commission). Notwithstanding the foregoing, Purchaser
may reveal and deliver Seller-provided due diligence materials, Purchaser’s due
diligence reports, and all other documents, information, and materials
concerning the MOB Property to its agents, representatives, lenders, investors,
principals, and affiliates. Nothing herein shall restrict or limit Seller or
Purchaser from communicating with tenants, lenders, contract parties, owners
associations, or government officials or bodies in connection with obtaining
estoppels or other required consents or approvals, as may be reasonably
necessary to consummate the transactions contemplated under this Agreement, or
Purchaser from contacting Seller’s company officials, property engineers and
architects, and other third-party consultants assisting Purchaser in its
investigation of the MOB Property, subject to Section 9.1.1. Nothing herein
shall restrict or limit Purchaser from communicating the existence and progress
of the transactions contemplated by this Agreement to its lender or from making
disclosures required under applicable law including, but not limited to
securities-related filings.

12.21 Public Announcements. Prior to Closing, neither Seller nor Purchaser shall
have the right to make a public announcement regarding the transactions
described in this Agreement without the prior approval of the other party.
Seller and Purchaser shall approve the timing, form and substance of any such
public announcement, which approval shall not be unreasonably withheld,
conditioned or delayed, except if a party is required to make a public
announcement under applicable law, in which case no such approval by any other
party shall be required.

12.22 Post-Closing Audit. Seller acknowledges and agrees to assist Purchaser in
conducting, no later than seventy-four (74) days following the Closing Date, an
audit of property-level financials for the MOB Property as specified by Rule
3-14 of Regulation S-X of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, provided such audit shall be at the
sole cost and expense of Purchaser. In connection therewith, Seller agrees to
obtain and provide to the auditors, at no cost to Seller, any and all data and
financial information, except for information constituting Excluded Assets, in
the possession of Seller that are necessary or required by the auditors in
connection with their preparation and conducting of the foregoing audit. The
rights and obligations of Purchaser and Seller under this Section 12.22 shall
survive Closing.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed on the day and year first above
written.

 

SELLER: UT CANCER INSTITUTE BUILDING, L.P., a Georgia limited partnership By:  
Meadows & Ohly 11, LLC, a Georgia limited liability company, its General Partner
  By:  

/s/ Van Fletcher

    Name:   Van Fletcher     Title:   Vice President

 

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, its General Partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, its Managing Member     By:  

/s/ Tracey B. Bracco

    Name:  

Tracey B. Bracco

    Title:  

Vice President

SCHEDULES

 

Schedule 1.1.1    Land Schedule 1.1.3    Personal Property Schedule 6.2.1.1   
Form of Assignment of Sublease

Exhibit A

   Property Description

Exhibit B

   Permitted Exceptions Schedule 6.2.1.2    Bill of Sale Schedule 6.2.1.3   
Letter to Tenants Schedule 6.2.1.4    Letter to Vendors Schedule 6.2.1.6   
Assignment and Assumption of Leases and Security Deposits Schedule 6.2.1.7   
Assignment and Assumption of Contracts Schedule 6.2.1.8    Assignment of
Intangibles Schedule 6.2.1.23    Holdback Escrow Agreement Schedule 6.2.1.24   
Management and Leasing Agreement Schedule 7.1.4    Schedule of Leases (Rent
Roll) Schedule 7.1.5    Brokerage Agreements (Leasing Commissions)

 

28



--------------------------------------------------------------------------------

Schedule 7.1.6    Contracts Schedule 7.1.13    Licenses and Permits Schedule
7.2.2    Litigation Matters Schedule 7.2.3    Environmental Reports Schedule 8
   Due Diligence Items Delivered Schedule 9.1.6    Form of Tenant Estoppel
Letter

 

29



--------------------------------------------------------------------------------

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:  

/s/ John S. Elzeer

Print Name:   John S. Elzeer Title:   VP & NCS Florida Operations Manager



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

LAND

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 1.1.3

PERSONAL PROPERTY

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.1

ASSIGNMENT AND ASSUMPTION

OF SUBLEASE

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE 6.2.1.1

PROPERTY DESCRIPTION

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT B TO SCHEDULE 6.2.1.1

PERMITTED EXCEPTIONS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.2

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.3

LETTER TO TENANTS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.4

LETTER TO VENDORS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.6

ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.7

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.8

ASSIGNMENT OF INTANGIBLES

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.23

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 6.2.1.24

FORM OF MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

SCHEDULE A

ACCOUNTING DELIVERABLES

Intentionally Omitted

 

43



--------------------------------------------------------------------------------

SCHEDULE 1 EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

 

44



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

QUARTERLY 302 ASSESSMENT SUMMARY

Intentionally Omitted

 

45



--------------------------------------------------------------------------------

SCHEDULE 3 TO EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

 

46



--------------------------------------------------------------------------------

SCHEDULE 4 TO EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

 

47



--------------------------------------------------------------------------------

SCHEDULE 5 TO EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

 

48



--------------------------------------------------------------------------------

SCHEDULE 6 TO EXHIBIT A TO MANAGEMENT AND LEASING AGREEMENT

Intentionally Omitted

 

49



--------------------------------------------------------------------------------

EXHIBIT B TO MANAGEMENT AND LEASING AGREEMENT

OFFICE PROPERTY SERVICES QUESTIONNAIRE

Intentionally Omitted

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

EXHIBIT C

REQUIRED INSURANCE COVERAGE

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT D

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 7.1.4

Schedule of Leases

(RENT ROLL)

Intentionally Omitted

 

1



--------------------------------------------------------------------------------

SCHEDULE 7.1.5

BROKERAGE AGREEMENTS (LEASING COMMISSIONS)

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.6

SERVICE CONTRACTS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 7.1.13

LICENSES AND PERMITS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 7.2.2

LITIGATION MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2.3

ENVIRONMENTAL REPORTS

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 8

DUE DILIGENCE ITEMS DELIVERED

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 9.1.6

FORM OF TENANT ESTOPPEL LETTER

Intentionally Omitted